ON REHEARING

                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-2174


KATRINA OKOLI,

                 Plaintiff - Appellant,

          v.

MAYOR AND CITY COUNCIL OF BALTIMORE,

                 Defendant - Appellee,

          and

THE CITY OF BALTIMORE; JOHN P. STEWART, Executive Director;
MARTIN O’MALLEY, Mayor; MICHAEL R. ENRIGHT, 1st Deputy
Mayor; COLM O’COMARTUN, Special Assistant; COMMISSION ON
AGING & RETIREMENT ED. (CARE),

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-03025-WMN)


Submitted:   November 22, 2013                Decided:   June 17, 2014


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Katrina Okoli, Appellant Pro Se.        Gary Gilkey, Assistant
Solicitor, Allyson Murphy Huey, BALTIMORE CITY DEPARTMENT OF
LAW, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Katrina     Okoli     proceeded       to    trial    on    her       claims    of

employment discrimination on three grounds.                      The jury found for

Okoli on her retaliation claim only, awarding her $60,000 in

nominal damages for that claim.                 Thereafter, the district court

granted Defendant’s motion for judgment as a matter of law in

part, reducing Okoli’s nominal damages award to one dollar.                                The

court also denied Okoli’s motion to reconsider the matter.                                  On

appeal, Okoli challenges the district court’s reduction of her

jury award and denial of her motion to reconsider.                                  For the

reasons that follow, we affirm.

             Okoli      failed    to   submit      any     evidence         to    establish

compensatory or other economic damages that occurred as a result

of   Defendant’s        termination        of   her     employment.              Thus,     the

district court instructed the jury that, if it found for Okoli,

it   could   only    award       nominal    damages.        Despite         the    district

court’s clear instructions that a nominal damages was an award

of only one dollar, or other small sum, the jury awarded Okoli

$60,000. The district court therefore granted the Defendant’s

motion for judgment as a matter of law to reduce the award to

one dollar.

             In   our    opinion    of     March    14,    2013,       we   affirmed       the

district     court   and    denied       Okoli’s      motion     for    transcripts         at

Government expense.         An appellant has the burden of including in

                                            3
the   record    on   appeal      a    transcript       of   all   parts     of    the

proceedings material to the issues raised on appeal.                        Fed. R.

App. P. 10(b); 4th Cir. R. 10(c).               In our subsequent order of

June 4, 2013, we vacated our opinion by granting panel rehearing

to provide Okoli the opportunity to pay for the transcript and

supplement the record on appeal.                See I.O.P.-40.2 (providing

that, “[i]f a petition for rehearing is granted, the original

judgment and opinion of the Court are vacated”).

          After      reviewing       the   submitted    transcript,    we     remain

unpersuaded that the district court erred in ruling that Okoli

was entitled to only nominal damages of one dollar.                    Okoli does

not contest the fact that she entered no evidence to support the

jury’s award.     We review the grant of a motion for judgment as a

matter of law de novo, and view the facts in the light most

favorable to the nonmoving party.               Sloas v. CSX Transp., Inc.,

616 F.3d 380, 392 (4th Cir. 2010).              We find no reversible error

and therefore affirm the district court’s order granting, in

part, Defendant’s motion for judgment as a matter of law and the

order denying reconsideration of the matter.                  See Okoli v. Mayor

& City Council of Balt., No. 1:06-cv-03025-WMN (D. Md. June 28,

2012; Sept. 25, 2012).

          Accordingly,        we      affirm.      We       dispense   with      oral

argument because the facts and legal contentions are adequately



                                           4
presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  5